DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on August 2, 2019, April 6 2020, July 28 2020 and January 12 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.  

Drawings
The extensive drawings have not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the drawings.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 7-9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claims 8-9 are rejected under 35 U.S.C. 112(b) as being indefinite, since they depend on claim 7 and therefore have the same deficiencies.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Regarding claim 12 “An optical apparatus comprising the zoom optical system according to claim 1.”  The preamble is not a limitation, since the body of the claim does not “breathe life” to any further limitation into the apparatus.  Furthermore, in arguendo, even if the examiner treated the preamble as a limitation does not add any limitations since the term “optical apparatus” is broader than “zoom optical system.”  This claim appears to be renaming the zoom optical system of claim 1 as an “optical apparatus,” since there is no implicit or explicit limitation that would differentiate the zoom optical system of claim 1 from the claimed optical apparatus.  Applicant could overcome this rejection by incorporating a further limitation, e.g. applicant could append “wherein the lens groups are arranged in a lens barrel.”  This example of one possible further limitation is parallel to a limitation in claim 14 and would clearly distinguish the invention of claim 1 from the invention of claim 12.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Warning
Applicant is advised that should claim 1 be found allowable, claim 12 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 10 and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hagiwara US Patent Application Publication 2014/0333821, of record.
Regarding claim 1 Hagiwara discloses a zoom optical system (title, e.g. example 3 see figure 7) comprising, in order from an object: a first lens group having a positive refractive power (abstract e.g. B1); a second lens group having a negative refractive power (abstract e.g. B2); a third lens group having 
Regarding claim 2 Hagiwara discloses the zoom optical system according to claim 1, as set forth above.  Hagiwara further discloses wherein a following conditional expression is satisfied, 0.18 < (-fF)/f1 < 0.30 (using values in paragraph [0078] (-f4a)/f1=0.299).
Regarding claim 3 Hagiwara discloses the zoom optical system according to claim 1, as set forth above.  Hagiwara further discloses wherein a following conditional expression is satisfied, 0.84 < (-f2)/f3 < 1.20 (using values in paragraph [0078] (-f2)/f3=0.86).
Regarding claim 4 Hagiwara discloses the zoom optical system according to claim 1, as set forth above.  Hagiwara further discloses wherein upon zooming from a wide-angle end state to a telephoto end state, the first lens group moves toward the object (see figure 7).
Regarding claim 5 Hagiwara discloses the zoom optical system according to claim 1, as set forth above.  Hagiwara further discloses wherein the focusing lens group (e.g. B4a) comprises: at least one lens having a positive refractive power (e.g. using the values in paragraph [0078] one of the lenses in B4a has a focal length of 33.31); and at least one lens having a negative refractive power (e.g. using the values in paragraph [0078] another of the lenses in B4a has a focal length of -15.23).
Regarding claim 10 Hagiwara discloses the zoom optical system according to claim 1, as set forth above.  Hagiwara further discloses wherein the subsequent lens group (e.g. LR) comprises: a lens that is disposed to the image side of the focusing lens group (e.g. B4a), and has a negative refractive power 
Regarding claim 12 Hagiwara further discloses an optical apparatus (inter alia paragraph [0002]) comprising the zoom optical system according to claim 1 (as set forth above).
Regarding claim 13 Hagiwara further discloses an imaging apparatus (title e.g. figure 16) comprising: the zoom optical system according to claim 1 (paragraph [0073] e.g. 21); and an imaging unit (e.g. 22) that takes an image formed by the zoom optical system (paragraph [0073]).
Regarding claim 14 Hagiwara further discloses a method for manufacturing a zoom optical system comprising the zoom optical system according to claim 1 arranging the lens groups in a lens barrel (paragraph [0073] see figure 16).

Claims 1-4, 6 and 10-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bito 2017/0184824, due to the filing date of the earliest foreign patent applications1.   
 Regarding claim 1 Bito discloses a zoom optical system (title e.g. examples 1-3, see figures 1, 4 & 7) comprising, in order from an object: a first lens group having a positive refractive power (abstract e.g. G1); a second lens group having a negative refractive power (abstract e.g. G2); a third lens group having a positive refractive power (abstract e.g. G3); and a subsequent lens group  (abstract e.g. G4, G5 and/or G6), wherein upon zooming, a distance between the first lens group and the second lens group changes (see figures 1, 4 & 7), a distance between the second lens group and the third lens group changes (see figures 1, 4 & 7), and a distance between the third lens group and the subsequent lens 
Regarding claim 2 Bito discloses the zoom optical system according to claim 1, as set forth above.  Bito further discloses wherein a following conditional expression is satisfied, 0.18 < (-fF)/f1 < 0.30 (using the values in Table 3C (-f4)/f1=0.27).
Regarding claim 3 Bito discloses the zoom optical system according to claim 1, as set forth above.  Bito further discloses wherein a following conditional expression is satisfied, 0.84 < (-f2)/f3 < 1.20 (using the values in Tables 3C, 6C & 9C (-f2)/f3=1.14, 1.07 & 1.195, respectively).
Regarding claim 4 Bito discloses the zoom optical system according to claim 1, as set forth above.  Bito further discloses wherein upon zooming from a wide-angle end state to a telephoto end state, the first lens group moves toward the object (see figures 1, 4 & 7).
Regarding claim 6 Bito discloses the zoom optical system according to claim 1, as set forth above.  Bito further discloses wherein the second lens group comprises a vibration-proof lens group movable so as to have a displacement component in a direction perpendicular to an optical axis in order to correct an image blur (inter alia paragraph [0047, 0063 & 0081] “Here, seventh lens element L7 and eighth lens element L8, which are part of second lens group G2, move vertically to the optical axis in order to optically correct image blurring.  These seventh lens element L7 and eighth lens element L8 correct the image point shift due to vibration of the entire system.  That is, the elements optically correct image blurring due to hand shake or vibration for example.”).
Regarding claim 10 Bito discloses the zoom optical system according to claim 1, as set forth above.  Bito further discloses wherein the subsequent lens group comprises: a lens that is disposed to 
Regarding claim 11 Bito discloses the zoom optical system according to claim 10, as set forth above.  Bito further discloses wherein a following conditional expression is satisfied, 0.70 < (-fN)/fP < 2.00 (using the values in Tables 1, 4 & 7 (-fN)/fP=0.97, 0.98 & 0.98, respectively).
Regarding claim 12 Bito further discloses an optical apparatus (inter alia paragraph [0002] “a camera that include the zoom lens system”) comprising the zoom optical system according to claim 1 (as set forth above).
Regarding claim 13 Bito further discloses an imaging apparatus (title e.g. figures 10-11) comprising: the zoom optical system (e.g. 101 or 301) according to claim 1 (paragraph [0105 & 0110]); and an imaging unit (e.g. 102 or 202) that takes an image formed by the zoom optical system (axiomatic).
Regarding claim 14 Bito further discloses a method for manufacturing a zoom optical system comprising the zoom optical system according to claim 1 arranging the lens groups in a lens barrel (paragraph [0115] “Zoom lens system 301 is composed of the lens groups held by lens barrel 302” see figure 11 barrel 302).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Insofar as they are understood claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hagiwara US Patent Application Publication 2014/0333821, of record, in view of Soma foreign patent document JP2015-069040.
Regarding claims 6-9 Hagiwara discloses the zoom optical system according to claim 1, as set forth above.  Hagiwara further discloses wherein the subsequent lens group (e.g. B4b) comprises a vibration-proof lens group movable so as to have a displacement component in a direction perpendicular to an optical axis in order to correct an image blur (inter alia abstract “second lens subunit moves in a direction having a component perpendicular to the optical axis regarding image blurring correction”).
Hagiwara does not disclose the vibration-prof lens group is in the second lens group, as required by claim 6; wherein the vibration-proof lens group consists of, in order from the object: a lens having a negative refractive power; and a lens having a positive refractive power, as recited in claim 7; wherein a following conditional expressions are satisfied, 0.80 < nN/nP < 1.00 and 1.20 < N/P < 2.40, as required by claims 8-9, respectively.
Soma teaches a zoom optical system (abstract “zoom lens” e.g. examples 1 & 3, see figures 1 & 3) comprising, in order from an object: a first lens group having a positive refractive power (abstract “positive first group Gr1”); a second lens group having a negative refractive power (abstract “negative second group Gr2”); a third lens group having a positive refractive power (abstract “positive third group Gr3”); and a subsequent lens group (abstract “fourth group Gr4 … and a fifth group Gr5”), wherein upon zooming, a distance between the lens groups change (see figures 1 & 3), the subsequent lens group comprises a focusing lens group (e.g. Gr4) that moves upon focusing (abstract “Focusing is performed by moving the fourth group Gr4”), and following conditional expressions are satisfied, 3.70 < f1/(-f2) < 5.00 (using values in paragraphs [0084 & 0092] examples 1 & 3 have both have f1/(-f2)=4.9) and further N/P < 2.40 (using values in paragraphs [0081 & 0089] examples 1 & 3 N/P =1.80 & 1.80).  Applying Soma’s teaching to Hagiwara – Hagiwara example 3 second lens unit (e.g. B2) has a similar cemented lens with a negative lens on the object side and a positive lens on the image side (using the values in paragraph [0078] negative lens f=-20.78 & positive lens f=32.19) and these lenses also satisfy 0.80 < nN/nP < 1.00 (using values in paragraph [0078] nN/nP=0.92) and 1.20 < N/P < 2.40 (using values in paragraph [0078] N/P =2.33), thus the modification of Hagiwara by Soma would have led one of ordinary skill to modify the Hagiwara to arrive at the claimed invention, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007), see MPEP 2141 & 2143.  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the vibration lens group in the zoom optical system as disclosed by Hagiwara to be in the second lens group, and consists of, in order from the object: a lens having a negative refractive power; and a lens having a positive refractive power as taught by Soma, since one would be 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bito foreign patent document JP2017-120382, which is the foreign version of US Patent Application Publication 2017/0184824.
Iwasawa et al. US Patent Application Publication 2014/0184856, in regards to a similar invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/GEORGE G KING/Primary Examiner, Art Unit 2872                                                     April 16, 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Under AIA  a U.S. patent document is effective as prior art as of the filing date of the earliest application to which benefit or priority is claimed and which describes the subject matter relied upon, regardless of whether the earliest such application is a U.S. provisional or nonprovisional application, an international (PCT) application, or a foreign patent application, see 35 U.S.C. 102(d) & MPEP 2151.